United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-3710
                         ___________________________

                                    John R. Likins

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

                              United States of America

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                           Submitted: September 11, 2014
                              Filed: October 21, 2014
                                  [Unpublished]
                                  ____________

Before WOLLMAN, LOKEN, and MURPHY, Circuit Judges.
                         ____________

PER CURIAM.

       John R. Likins brought this action under the Federal Tort Claims Act
(“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2674, alleging that federal employees acting on
behalf of the Small Business Administration (“SBA”) negligently refused to release
a forged Deed of Trust on his residence that is held by the SBA as collateral securing
a defaulted commercial loan. FTCA actions are subject to a two-year statute of
limitations. See 28 U.S.C. § 2401(b). As this restriction is jurisdictional, the
government filed a Rule 12(b)(1) motion to dismiss the action. See T.L. ex rel.
Ingram v. United States, 443 F.3d 956, 961 (8th Cir. 2006). The district court1 granted
the motion and dismissed the complaint as time-barred. Likins appeals the dismissal.
We affirm for the reasons stated by the district court. See Osborn v. United States,
918 F.2d 724, 730-31 (8th Cir. 1990) (standard of review).

       In June 1999, Rural Missouri, Incorporated (“RMI”), loaned $750,000 to Blue
Springs Hotel Development, LLC, of which Likins was a member. The loan was
secured by an Unconditional Guarantee, signed by “John R. Likins,” and by a
notarized Deed of Trust on his residence in Jackson County, Missouri, also signed by
“John R. Likins.” The SBA guaranteed the loan, and RMI assigned the Unconditional
Guarantee and the Deed of Trust to the SBA. In May 2004, with the hotel loan in
default, RMI wrote Likins denying a request that his home be released as collateral for
the loan. In February 2005, at the request of Likins’s attorney, RMI sent Likins copies
of the Unconditional Guarantee and the Deed of Trust. In the fall of 2009, RMI
advised Likins that the SBA had “taken over” the defaulted loan. In September 2009,
the Department of the Treasury offset Likins’s Social Security benefits to repay part
of the debt.

       In July and August 2010, Likins’s attorney wrote the SBA advising that the
forged Unconditional Guarantee and Deed of Trust did not give the SBA an
enforceable debt under Missouri law, and “formally demanding” that the SBA record
a release of the Deed of Trust. See Mo. Rev. Stat. § 443.130. When the SBA did not
release the debt, Likins filed a quiet title action against the United States in the district
court in February 2011, and an administrative tort claim with the SBA in April 2011,
a necessary precursor to an FTCA tort action. See 28 U.S.C. § 2675. In February


       1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.

                                            -2-
2012, District Judge Dean Whipple dismissed the quiet title action as time-barred
under the six-year statute of limitations that governs “every civil action commenced
against the United States,” 28 U.S.C. § 2401(a). The SBA rejected Likins’s
administrative tort claim as time-barred in March 2012. Likins filed this FTCA
damages action on August 30, 2012, asserting six distinct tort theories based on the
SBA’s refusal to release the forged Deed of Trust and to cancel the forged
Unconditional Guarantee.

       The district court granted the government’s Rule 12(b)(1) motion and dismissed
the FTCA action as time-barred. After reviewing the above-summarized chronology,
the district court concluded:

              In this case plaintiff alleges he was injured because his signatures
      were forged on a Deed of Trust and Unconditional Guarantee, and
      therefore improperly clouded title to his residence. The previous action
      plaintiff brought against the United States is factually identical to the one
      brought here. Although plaintiff has couched his claims in negligence,
      it is clear that the facts giving rise to plaintiff’s cause of action were
      known as early as May 2004. Judge Whipple dismissed plaintiff’s quiet
      title action brought in February 2011, as it was barred by the six-year
      statute of limitations. It follows, a fortiori, that plaintiff’s tort claims in
      this case -- which are based upon the same facts -- are barred by the
      shorter two-year statute of limitations.

      After careful review of the record and the authorities cited in the parties’ briefs,
we agree with this reasoning. Accordingly, the judgment of the district court is
affirmed.
                       ______________________________




                                           -3-